Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-11 are broadly drawn to a method for improving the rollability of flat bread” wherein a maltogenic alpha-amylase in combination with a beta-amylase is used. 
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that "A written description of an invention sufficient variety of species to reflect the variation within the genus.
The specification, however, only provides description of a single species of the corn tortilla. The specification does not contain any disclosure or description of other types of flat bread that are materially different from corn tortillas. Such flat breads include flat wheat breads, chapatti (Indian flat bread), middle eastern flat bread, and flat breads that are made without using baker’s yeast.  The single species disclosed, i.e. corn tortilla, is not representative of the genus claimed. 
According to MPEP 2163, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed 
The scope of each genus includes using starches of various chemical and physical properties that behave differently when reacted with the claimed enzymes.  Furthermore, each genus is highly variable because a significant number of structural differences between genus members exit. The specification does not describe and define any structural features of the flat breads that may behave differently regarding rollability of the bread during their shelf life.  . An important consideration is that structure is not necessarily a reliable indicator of function. 
The instant specification provides no disclosure relating various types of flat bread and rollability concerning the use of the claimed enzymes. The specification, taken with the pre-existing knowledge in the art of baking regarding rollability/staling fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph.
Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for corn tortilla; does not reasonably provide enablement for other types of flat bread including wheat flat bread, chapatti, middle eastern flat bread, etc.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
According to MPEP 2164.o1(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy 
MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. Accordingly, the factors most relevant to the instant rejection are addressed in detail below.
The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to other types of flat breads comprising various flours. However, in this case the disclosure is limited to corn tortilla.
The effect of bread staling on the rollability of flat breads is known in the art (see Arora, S. 2003, page 24). However, staling of bread is a function of starch components and the method of production. Since starch components in different grains are qualitatively and quantitatively different, rollability will vary in different breads. 
In re Wands 858 F.2d 731, 8 USPQ2nd 14oo (Fed. Cir, 1988) .
Claims 1-11 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The term "improving" in claim 1 is a relative term which renders the claim indefinite.  The term "improving” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear based on which standards, the rollability is improved in flat breads regarding the use of maltogenic alpha-amylase and beta-amylase.
Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 5  is broadly drawn to  a maltogenic alpha-amylase represented by a polypeptide having at least 70% identity with a polypeptide represented by SEQ ID NO: 1. Claim 6 is drawn to a beta-amylase having at least 70% identity with a polypeptide represented by SEQ ID NO: 2. 
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that "A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials". As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

The scope of the genus, i.e. amino acid sequences being at least 70% identical to the amino acid  sequence of SEQ ID NO: 1 or SEQ ID NO: 2 (non-existent in the specification); includes many polypeptides with widely differing structural, chemical, and physical characteristics. Furthermore, the genus is highly variable because a significant number of structural differences between genus members exist. The specification does not describe and define any structural features of polypeptides being at least 70% identical to the polypeptides represented by SEQ ID NO: 1 or SEQ ID NO: 2 having 
The genus of polypeptides recited may be obtained with the aid of a computer or isolated from defined sources by a skilled artisan. However, there is no teaching regarding which structural changes can be made in the polypeptide of SEQ ID NO: 1 or SEQ ID NO: 2 to be able to have maltogenic alpha-amylase or beta-amylase activity.
   	 An important consideration is that structure identity/homology is not necessarily a reliable indicator of function. Further, specification fails to teach  the sources for the polypeptides having the recited sequence identity.  The general knowledge in the art is that determination of a protein’s function, based solely on structural identity, is highly unpredictable.   
For example, Witkowski et al. (Biochemistry 38:11643-11650, 1999) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different functions.  Therefore, since minor structural changes to a polypeptide may result in changes affecting function, and no additional information correlating structure with the desired maltogenic alpha-amylase or beta-amylase activity has been provided, one cannot reasonably conclude that  SEQ ID NO: 1 or SEQ ID NO: 2 is representative of 
 Accordingly, one of skill in the art would not reasonably conclude that the disclosure of SEQ ID NO: 1 or SEQ ID NO: 2 is representative of other polypeptides  having maltogenic alpha-amylase or beta-amylase activity; respectively. The specification, taken with the pre-existing knowledge in the art of amino acid substitution and the genetic code, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for only the polypeptide of SEQ ID NO: 1 having maltogenic alpha-amylase activity, does not reasonably provide enablement for any polypeptide that is at least 70% identical to SEQ ID NO:1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. It is noted that SEQ ID NO:2 does not even exist in the specification. 
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue" include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) 
MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. Accordingly, the factors most relevant to the instant rejection are addressed in detail below.
The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides having at least 70% identity with the polypeptides represented by SEQ ID NO: 1 or SEQ ID NO: 2; broadly encompassed by the claims. The predictability of which changes can be tolerated in the polypeptide to obtain the desired activity in the enzymes; requires a knowledge of and guidance with regard to which amino acids in the polypeptide, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. However, in this case the disclosure is limited to the polypeptide SEQ ID NO: 1 having maltogenic alpha-amylase. The beta-amylase enzyme of SEQ ID NO: 2. does not even exist in the specification. 

The specification does not support the broad scope of the claims which encompass any variant of the polypeptide of SEQ ID NO: 1 or the missing SEQ ID NO:2, wherein said variant has at least 70% identity to the polypeptide of SEQ ID NO: 1 or missing SEQ ID NO: 2. The specification does not establish: (A) regions of the polypeptide structure which may be modified without effecting the maltogenic alpha-amylase or beta-amylase activity of the enzyme; (B) the general tolerance of maltogenic alpha-amylase and/or beta-amylase caused by the modification of the amino acids; (C) a rational and predictable scheme for modifying any amino acid sequence with an expectation of obtaining the desired biological function of said enzymes; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including polypeptides being at least 70% homologous to a polypeptide represented by the enzyme of SEQ ID NO: 1 or SEQ ID NO: 2, wherein said polypeptides are proteins having maltogenic alpha-amylase or beta-amylase In re Wands 858 F.2d 731, 8 USPQ2nd 14oo (Fed. Cir, 1988).
	
Claim Rejections- 35 USC § 112 (second paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 
Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 6 recite maltogenic alpha-amylase and beta-amylase variants having at least 70% identity to SEQ ID NO: 1 or SEQ ID NO: 2. The specification is void of such variants. It is not clear what these variants may be.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Denekamp et al. (EP 1 541 028, hereinafter R1) in view of Arora, S. (The effect of enzymes and starch damage on wheat flour tortilla quality, A Thesis. 2003, hereinafter R2)
Claim 1 recites a method for improving the rollability of flat breads wherein a maltogenic alpha-amylase and a beta-amylase are added to the flour or the dough and flat breads are made using the dough. 
Claims 1, 13 - R1 discloses a method for baking pita bread (flat bread) a formulation for baking pita bread (also known as pocket bread) [0013]
Claims 14, 15 - R1 discloses a pre-mix for producing flat bread. [0014]
Claims 1, 10 - The enzymes used are amylase and xylanase. [0026]
The amount of enzymes used is 0.001 to 0.8% of a combination of amylase and xylanase.  Preferred amount of amylase is 0.002 to 0.05% [0027]
The amylases used can be one or more maltogenic alpha-amylase and/or beta-amylase or combinations thereof. [0028]
Claim 3 - R1 teaches of the various type of flours that may be used in the dough formulations. [0030, 0032]
Claim 2 - R1 discloses the method of baking the flat bread. [0035]
R1 teaches of rolling out the dough to form the flat dough. [0035]. However, R1 is silent to the rollability
Claim 11 - R2 investigates the quality of wheat flour tortillas with reference to the use of amylases and xylanases. (page 14, bottom of page 3. Enzymes)
Claim 1 - R2 discloses the use of maltogenic amylases (page 18)
Claim 4 - R2 discloses the effect of enzymes in corn tortillas. Furthermore, R2 discloses that inclusion of barley malt (source of beta-amylase) and carboxy methylcellulose (CMC) improves the machinability of tortillas with better rollability. (page 22 and top of page 23). R2 teaches that maltogenic amylase may be used for tortilla system. (page 23, par. 1)
Claim 1  - R2 discloses that the use of maltogenic amylase in corn tortillas resulted in more rollable and pliable breads than control when stored under refrigeration. (page 23, par. 2)
R2 clearly discloses that staling in wheat tortillas is accompanied by gradual decrease in rollability, and increase in firmness and formation of brittle structure. (page 24, par. 2)
Claims 8, 9 - R2 discloses the effect of malted barley (source of beta-amylase) on tortilla rollability score. Table IX discloses that tortilla is still rollable after 20 days of storage. (page 53, Table IX, page 54, Fig. 8)
Claims 8, 9 - The rollability of tortilla was better than control at 16 days of storage at the highest level. (page 56, par. 1)
Claims 8, 9 - R1 discloses the effect of maltogenic amylase on tortilla rollability score at 16 days. (page 64 , Fig. 15)
Table X  (page 60) depicts the effect of enzyme type including maltogenic amylase and malted barley (source of beta-amylase, see Table I, page 18) on tortilla quality index. 
Therefore, It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use maltogenic amylase and beta-amylase to make flat breads, as disclosed by R1, and expect an improvement in rollability of the flat bread  as motivated and evidenced by R2. Since flat bread types are used for food rolls or wraps, a more rollable flat bread will be more convenient to work with without breaking when rolled. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing flat breads with improved rollability. 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Denekamp et al. (EP 1 541 028, hereinafter R1) and Arora, S. (The effect of enzymes and starch damage on wheat flour tortilla quality, A Thesis. 2003, hereinafter R2), further in view of WO2004081171 (Protein ID ADS75878, maltogenic alpha-amylase, hereinafter R3) and WO2009136471 (Protein ID AXS19850, beta-amylase, hereinafter R4).
R1-R2 disclosures are incorporated by reference as outlined above.
R1 clearly discloses that a combination of maltogenic alpha-amylase and beta-amylase may be used in producing flat breads. However, R1 or R2 is silent to the use of polypeptides represented by SEQ ID NO: 1 or SEQ ID NO: 2.
R3 discloses a maltogenic alpha-amylase that is 100% identical to SEQ ID NO: 1. R4 discloses a beta-amylase that is 100% identical to SEQ ID NO:2. Being 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HAMID R BADR/Primary Examiner, Art Unit 1791